Citation Nr: 0214584	
Decision Date: 10/18/02    Archive Date: 10/29/02

DOCKET NO.  01-02 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for a duodenal ulcer, 
currently rated as 20 percent disabling.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from June 1963 to June 1967 
and reported a period from January to June 1974 which has not 
been verified.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal.

In February 2002, the veteran appeared at a hearing before 
the undersigned Member of the Board.  At that hearing, he 
raised the issue of entitlement to service connection for an 
acquired psychiatric disorder as secondary to his service-
connected duodenal ulcer.  That issue has not been prepared 
for appellate review, and is hereby referred back to the RO 
for appropriate action.  


FINDINGS OF FACT

1.  The veteran was notified of the actions he and the VA 
would undertake, the evidence needed to substantiate his 
claims, and all relevant evidence necessary for an equitable 
disposition of this appeal was obtained.

2.  The veteran's duodenal ulcer is currently productive of 
complaints of weight loss of no more than a few pounds, as 
well as gastrointestinal discomfort, but there is no 



evidence of anemia or of recent recurrent incapacitating 
episodes averaging ten days in duration.

3.  The medical evidence does not show that any current 
hearing loss or tinnitus is causally related to an incident 
of the veteran's active service.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for a duodenal ulcer disability, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
Part 4, including § 4.114, Diagnostic Code 7305 (2002).

2.  Hearing loss was not incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303 (2001).  

3.  Tinnitus was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he should 
be assigned a 40 percent rating for his service-connected 
duodenal ulcer, based on his recent weight loss.  He also 
maintains that he currently experiences hearing loss and 
tinnitus, as a result of 



being exposed to loud noises while working around aircraft 
during active service.  As such, he seeks service connection 
for those disorders.

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA), was 
enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  Among other 
things, the VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist, and essentially provides that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified in pertinent part at 38 C.F.R. §§ 3.102, 3.159).  
The intended effect of the implementing regulations was to 
establish clear provisions consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA." 

The Board finds that while the VCAA was not specifically 
applied by the RO in this case, there is no prejudice to the 
veteran in proceeding with this appeal, because the 
requirements under the VCAA have been met, as explained 
below.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(when the Board addresses a matter not addressed by the RO, 
the Board must provide an adequate statement of reasons and 
bases as to why there is not prejudice to the appellant).  

One of the requirements under the VCAA is that VA notify a 
claimant of any information or evidence that is necessary to 
substantiate the claim, including which 


portion of evidence the claimant should provide, and which 
portion VA will attempt to obtain.  38 U.S.C.A. § 5103; 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  A 
review of the claims file reveals that in a May 2001 letter, 
the RO informed the veteran of the actions they would take in 
regard to his compensation claims.  The RO indicated that 
they would review the information of record and determine 
what additional information is needed to process the 
veteran's claim.  The RO informed the veteran that they would 
schedule the veteran for a VA examination if necessary, 
obtain records from VA medical centers, and obtain service 
medical records.  The RO also informed the veteran of what 
the evidence must show in order to establish service 
connection.  Finally, the RO notified the veteran as to what 
kind of information they needed from him, and what he could 
do to help his claim.  Although the front page of that letter 
only listed the veteran's claim for tinnitus, the Board finds 
that the content of that letter could reasonably have been 
construed by the veteran to apply to his hearing loss claim 
as well.  Moreover, to the extent that the letter informed 
the veteran of what type of information he should submit, and 
what type of information the RO would obtain, these general 
actions could also be construed to apply to the veteran's 
increased rating claim in that they describe what VA will do 
to help the veteran, as well as what the veteran should do.  
Furthermore, in an April 2000 letter, the RO informed the 
veteran that they were awaiting results of his VA examination 
before making a decision on his increased rating claim.  They 
also notified him that if they needed additional information 
from him that they would contact him.  In an April 2001 RO 
hearing, the veteran was notified by the hearing officer of 
certain records he would attempt to obtain for the increased 
rating claim.  In addition to the foregoing, by rating 
decisions, statements of the case, and supplemental 
statements of the case, the veteran was informed of the laws 
and regulations governing his claims.  A February 2001 
statement of the case includes the rating criteria for 
evaluating duodenal ulcer disabilities, as well as other 
criteria pertaining to increased rating claim.  A February 
2002 statement of the case includes the laws and regulations 
for service connection claims.  In light of the foregoing, 
the Board is satisfied that the veteran was put on notice as 
to the evidence needed to substantiate his claims, including 
what evidence he should supply, and what evidence VA would 
assist in obtaining.  See 38 U.S.C.A. § 5103.

VA also has a duty under the VCAA to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits.  38 U.S.C.A. § 5103A.  Throughout this appeal, the 
RO has assisted the veteran in obtaining relevant evidence.  
The record contains the veteran's service medical records, 
numerous VA treatment records, and copies of VA examination 
reports.  In April 2001, the veteran appeared at a hearing 
before an RO hearing officer, and in February 2002, he 
appeared at a hearing before the undersigned Member of the 
Board.  Both of those hearing transcripts are in the record.  
The Board notes that at the April 2001 hearing, the veteran 
testified that he began receiving Social Security benefits in 
the mid 1980's.  The record does not contain copies of any 
Social Security records; however, the veteran indicated that 
he was receiving Social Security benefits based on his 
"nerves," and not based on any of the disabilities 
presently on appeal.  As such, these records do not appear to 
be relevant to the current claim.  The Board has carefully 
reviewed the file, including the veteran's statements, and 
the Board is unaware of any additional evidence that should 
be obtained prior to proceeding with this appeal.  In short, 
the Board finds that the duty to assist the veteran was 
satisfied, and the case is ready for appellate review.  See 
38 U.S.C.A. § 5103A.

At the February 2002 hearing, it was noted that the record 
would be held open for 60 days, so that the veteran could 
submit additional evidence in support of his claim.  The 60 
days has since passed and it is noted that in April 2002, the 
veteran submitted additional evidence directly to the Board.  
Such evidence consists of VA treatment records, reflecting 
treatment from approximately October 1994 to December 1998.  
The Board notes that prior to February 22, 2002, the 
provisions of 38 C.F.R. § 20.1304(c) required that any 
additional evidence submitted by the veteran and accepted by 
the Board be referred to the RO for review and preparation of 
an SSOC, unless this procedural right was waived in writing 
or at a hearing.  That regulation was subsequently amended, 
and the waiver provision eliminated, effective February 22, 
2002.  See 67 Fed. Reg. 3,099 (Jan. 23, 2002).  As such, the 
Board may proceed with this appeal.

I.  Increased Rating.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

The veteran is claiming entitlement to an increased rating 
for his service-connected duodenal ulcer, presently rated as 
20 percent disabling.  He maintains that his duodenal ulcer 
disability should be assigned a 40 percent rating.  

A brief review of the history of this appeal is as follows.  
In a January 1968 rating decision, the veteran was awarded 
service connection for a duodenal ulcer, rated as 20 percent 
disabling from October 1967.  That decision was based on 
evidence that the veteran was treated for an ulcer during 
active service.  Moreover, in a post-service VA examination 
conducted in October 1967, it was noted that the veteran had 
a herniation of the antral mucous membrane into the base of 
the duodenal bulb, which was deformed without evidence of a 
demonstrable crater.  The diagnosis was chronic duodenal 
ulcer.  The 20 percent disability rating has remained in 
effect since that time.

More recent medical evidence of record reveals the following.  
A June 1997 VA outpatient treatment record reveals an 
impression of mild duodenitis, which was asymptomatic on 
medication.  In an April 1999 VA examination, the veteran 
claimed that his stomach pain had started bothering him again 
over the past several months.  The veteran denied any 
vomiting and diarrhea, and he had no melena or hematemesis.  
The veteran had not signs of anemia, and his bowel sign was 
normal.  The diagnosis was a history of duodenal ulcer.  A 
May 1999 VA radiology report indicates that the duodenal bulb 
was described as "well filled," with no active ulcer, 
crater or neoplasm.  The same findings are listed in a March 
2000 VA radiology report.  

In a February 2000 VA examination, the veteran's abdomen 
appeared flat, with normal bowel sounds.  The veteran 
reported that his normal weight was 160 pounds, and on 
examination he was 148 pounds.  The veteran reported that he 
lost weight in the past four months, but he was not having 
any vomiting and diarrhea.  The diagnosis was duodenal ulcer.  

In April 2000, the veteran underwent an elective 
esophagogastroduodenoscopy, which revealed a normal 
esophagus, and a normal duodenum.  The impression was 
nonerosive gastritis.  An August 2000 VA outpatient treatment 
record reveals that laboratory studies have documented no 
anemia.  

In April 2000, the veteran testified at an RO hearing that he 
had a problem with weight loss.  He reported that his normal 
weight was 150 pounds, and that he presently weighed 148 
pounds.  He stated that he has always been thin throughout 
his life.  In February 2002, the veteran testified at a 
hearing before the undersigned.  He stated that his current 
symptoms included bloating and stomach pain.  He stated that 
his weight fluctuated between 148 and 150.  

The veteran is presently assigned a 20 percent rating for a 
duodenal ulcer under 38 C.F.R. § 4.114, Diagnostic Code 7305.  
A 20 percent rating is assigned for moderate symptoms, with 
recurring episodes of severe symptoms two or three times a 
year averaging 10 days in duration; or with continuous 
moderate manifestations.  A 40 percent rating is assigned for 
moderately severe symptoms, which are less than severe but 
with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times per year.  

The Board has carefully reviewed all the evidence of record, 
but finds that the preponderance of the evidence is against 
entitlement to a rating in excess of 20 percent for a 
duodenal ulcer.  The medical evidence reflects that over the 
years the veteran has consistently complained of stomach 
pain, and gastrointestinal discomfort.  The veteran has also 
complained of weight loss, although he never describes more 
than a few pounds of weight loss.  There is no evidence of 
record that the veteran suffers from anemia, and there is no 
report by a medical professional that the veteran has 
experienced weight loss more than a few pounds, as reported 
by the veteran.  Two requirements for a rating in excess of 
20 percent under Diagnostic Code 7306, are anemia and weight 
loss, but the medical evidence in this case is consistently 
negative for any findings of anemia.  Additionally, there is 
no medical evidence indicating that the veteran's report of 
minor weight loss is indicative of active symptomatology 
related to his service-connected duodenal ulcer.  

Another factor for assigning a rating in excess of 20 percent 
under Diagnostic Code 7306 is recurrent incapacitating 
episodes averaging more than 10 days in duration at least 
four times per year.  There is no evidence of such episodes 
in the record, and the veteran does not describe any 
incapacitating episodes.  The Board notes that recent medical 
evidence, such as a May 1999 VA radiology report, reflects no 
current active ulcer.  In short, the Board finds that the 
veteran's symptoms pertaining to his duodenal ulcer support 
no more than the current 20 percent rating, under Diagnostic 
Code 7305, and the preponderance of the evidence is against 
assigning a rating in excess of 20 percent, as the veteran 
requests. 

In reaching the foregoing determination the Board has 
considered the clinical manifestations of the veteran's 
duodenal ulcer and its effects on the veteran's earning 
capacity and his ordinary activity.  See 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.  The Board has also applied all pertinent 
aspects of 38 C.F.R. Parts 3 and 4, including all potentially 
applicable diagnostic code provisions.  However, the medical 
evidence, as previously discussed, is consistent with no more 
than a 20 percent rating for a duodenal ulcer.  Should the 
veteran's disability picture change in the future, he may be 
assigned a higher rating.  See 38 C.F.R. § 4.1.  At present, 
however, there is no basis for a higher rating.  The Board 
has considered the benefit of the doubt rule in this case, 
but as there is not an approximate balance of positive and 
negative evidence, the rule is not applicable.  See 
38 U.S.C.A. § 5107(b).

Further, the record does not reflect that the veteran's 
duodenal ulcer has caused marked interference with his 
employment or necessitated any recent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  At his April 
2001 RO hearing, the veteran testified that he works part-
time as a vendor at a flea market, and that his ulcer 
sometimes interferes with his ability to show up for work.  
Nevertheless, the Board emphasizes that the purpose of the 
rating schedule is to assign percentage ratings that 
represent the average impairment in earning capacity.  
38 C.F.R. § 4.1.  In the present case, the veteran is 
assigned a 20 percent rating for his duodenal ulcer, and 
there is no evidence that the veteran presents such an 
unusual disability picture that it is impracticable to apply 
the regular schedular standards.  Hence, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996).

II.  Service Connection.

As noted earlier, the veteran maintains that he currently has 
hearing loss and tinnitus as a result of his active service.  
At his February 2002 hearing, the veteran testified that he 
first noticed ringing in his ears about twenty years ago, in 
the 1980's.  He reported having no problems with his hearing 
during service.  He stated that he first noticed difficulty 
hearing about six months ago, but was not sure when it began.  
He indicated that no doctor had told him that his hearing 
loss was related to service, although he believed that the 
noise he was around during his first period of service could 
have caused his hearing loss.  He stated that he did not work 
around machinery after service, but during service he worked 
around aircraft on the flightline and in the hangars.  

According to the law, service connection will be granted if 
it is shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or 


for aggravation of a preexisting injury suffered or disease 
in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

A review of the veteran's service medical records is negative 
for any evidence of complaints or findings of hearing loss 
and/or tinnitus.  Following service separation, the record is 
essentially negative for any complaints pertaining to hearing 
loss or tinnitus until recently.  In a June 1992 VA general 
medical examination, it was noted that the veteran had no 
obvious hearing loss and there were no complaints of 
tinnitus.  In May 2001, the veteran underwent a VA 
audiological examination and it was reported that the results 
indicated essentially normal hearing bilaterally.  He was 
referred to ENT for his tinnitus complaints.  He presented 
with a one month history of "blowing" and "fullness" in 
his left ear.  The symptoms were associated with occasional 
pain, and mild decreased hearing from the left, greater than 
the right.  The veteran reported tinnitus.  Upon examination, 
the right ear manifested mild occlusion of the middle ear 
canal with cerumen.  The left ear revealed mild decrease in 
light reflex, but the tympanic membrane was clearly 
visualized without protrusion or drainage.  The examiner 
concluded that the veteran's symptoms were "likely secondary 
to obstruction of the eustachian tube with mild fluid 
accumulation in the inner ear, likely secondary to recent 
upper respiratory illness."  There is no other evidence of 
record pertaining to hearing loss or tinnitus.  

The Board has carefully reviewed all the evidence of record, 
as summarized in pertinent part above, and finds that the 
preponderance of the evidence is against claims for service 
connection for hearing loss and tinnitus.  The record is 
negative for any current diagnosis of hearing loss and/or 
tinnitus, which is related to the veteran's active service.  
The Board fully acknowledges the veteran's statements of 
record that he has difficulty hearing and experiences ringing 
in his ears, as well as his contentions that his hearing 
problems were caused by noise exposure during active service.  
Nevertheless, there is no medical opinion or other evidence 
reflecting a current diagnosis of hearing loss or tinnitus 
that is related to service.  The veteran testified that his 
tinnitus started in the 1980's or more than 10 years after 
the service where he claimed to have had noise exposure.  He 
was not entirely sure when he first noticed his claimed 
hearing loss.  While we recognize the veteran's sincere 
belief in the merits of his claim, the medical evidence of 
record is against relating hearing loss or tinnitus to 
service.  The service medical records are negative for 
complaints or findings of hearing loss or tinnitus, a VA 
examination in June 1992 is also negative and when examined 
by the VA in May 2001, his hearing was reported to be 
essentially normal and the examiner's opinion attributed the 
veteran's complaints to an upper respiratory infection.  As a 
lay person, without medical expertise or training, the 
veteran is competent to testify that he currently has 
difficulty hearing or that he experiences tinnitus.  However, 
his opinions as to medical etiology or causation are not 
competent medical evidence, which is required to establish 
service connection.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992) (laypersons may be competent to provide an 
"eye-witness account of a veteran's visible symptoms," but 
they are not capable of offering evidence that requires 
medical knowledge).  In the absence of medical evidence that 
the veteran currently has hearing loss (as determined by VA 
standards), and tinnitus, which are causally or etiologically 
related to his active service, the record provides no basis 
to award service connection, indeed, the medical evidence is 
against his claim.

In conclusion, for the reasons outlined above, the Board 
finds that the preponderance of the evidence is against 
claims for service connection for hearing loss and for 
tinnitus, and the appeal is denied.  The Board has considered 
the "benefit of the doubt" rule, but because the evidence 
is not in relative equipoise, that doctrine is not applicable 
in this case.  See Ferguson v. Principi, 273 F.3d 1072 (Fed. 
Cir. 2001) (38 U.S.C.A. § 5107(b) only requires that the 
Board consider all the evidence and material of record; the 
benefit-of-the-doubt provision only applies where there is an 
approximate balance of positive and negative evidence).  


ORDER

The schedular criteria not having been met, the claim for a 
rating in excess of 20 percent for a duodenal ulcer 
disability is denied.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

